OFFICE   OF THE AmORNEY      GENERAL        OF TEXAS
                                   AUSTIN



--=--




         goaorable Li A. Woods
         State Superlntehdent of Public Instruotions
   .    -AU&ill, Texas




                                                                             ..




                                                            nine   months
                                                       ax     monies   for
                                                    sses ror adults
                                                      Suoh funda in
                                                    State nnd Fed-
                                              ed for Vocational Ed-


                                       1    of the   Constitution of Texas

                               era1 +iffusion ot knowledge being
                               o the preservation OS the liberties
                             8 of the people, it shall be the
                             he Legislature of the State to eetvb-
                             make suitable p~ovislon for the sup-
                    port and maintenance ot an effioient system.
                    of publio free 8oho018.w
                   In eocordonoe with the constitutional mandate that a
         Wtem   or publlo irea sohools be establishsd, the Legislature
         has authorized the creation or independent school districts..
         &he local taxea, or rmintenanoe taxes, voted by sald dlstriots
                                                                  30


TroaorableI..A. Foods, Page 8


are authorized by Artiale 2790 of the Revised Ci*Il Statutes
of 1.925,whloh reads, in part, as tollows:
               “If an Independent school distriot
         votes a maintenance tax, the boa&of
         trustee8 shall thereafter annually levy
         and cause to be assessed and collected
         upon the taxable property in the limits
         of the district for ths naintcnence of
         the pub110 free schools of the said dfs-
         triot such ac valoreu tax a3 the qualifi-
         -voters    of such district authorized at
         the eleotion held ror that purpose; * * *I1
       .. -tithe o&e oi Adam    v. ‘Wles, et al, 35 S. ?i. (26)
123 (Corn.App. Tex.) stated:
              *h school district is a quasi corp-
         oration of a public nature, and the trus-
         tees of said district cannot &awfully
         expend swney belonging thereto exoept for
       : the purposes ,authoriaqd by statute.”
          The authorized expenditure of public school funds is
provided for in Article 2S27 of the Revised Civil Statutes of
Texas, whioh reads as foll.ows:      .
               ‘The pubiio tree sohool funds shall
          no; be expended except for the following
          purposes:

               ‘1. The .State and county available
          tunds shall be used exolusively for the
          payment of teachers’ and superintendents*
          salaries, fees.for taking the scholaetio
          census, and int%%st on money borrowed on
          short ttne to pay salaries of teachers and
          superintandents, when them salaries be-
          come sue before the school f ucds f’orthe
          curreat year beooze available; providsd
          that no loans for the purpose of payimnt
          of teachera shall be paid out of fund8
          other thau those for the then current
          year.
               “2. Local mhool Suudo from dis-,
          trict taxes, tuition faea 4r pupils not
          entitled to free tuition and other local
             . .                                           -. .
                                                               . 310


gonorable L; A. Woods, Page 3


         sources may be used SOT the pnrposes
         enumerated for State and county funds
         and for purchasing aDpllance3 and au?-
         plies, for the paymnt of insuranoe
         premiums, janitor6 and other enployes
         for buying sohool sites, buying, buil&-
         hg  and,repairing and renting school
         houses, and for other purposes necessary
         In the oonduot of the pub110 schools to
         be determined by the Doard of !l?TUSteeS,
         the accounts and vouchers for county
         districts to be aDproved by the county
         superintendent; provided, thnt when the
         Dtate available sohobl fund in any oity
         or district is sufficient to maintain
         the schools thereof in any year for at
         least eight months, and leave a su~plu3,
         such surplus may be expended SOT the
         purposes mentioned herein."
          The question in this case resolve3 itself to the prop-
osition of whether or not the conducting of~classes Scr adul.te
is a part of a public free school systen. The scholastic age
of students'who are to receive.the benefits of our public free
eehool syeten is set out by Artiole 2902-0s the Devised Civil
.jtatutesof 1925, whioh reads as follows:
               *All childTen, without regard to
          color, OVeT'six years of age apd under
          eighteen'years of age at the beginuing
          OS any.scholastio year, shall be ineluded
          In the scholastic census,%nd shall be
          entitled to the benelit of the public
          school fund SOT the year. The board of
         'trustees of any cltj‘or town oT indepen-
          dent or oomnon sohool district shall
          admit to the benefits of the public
          schools any person over six and not over
         ~twenty-one years old at the beginning
          OS the schoiaetio year, if such person
          within said city, townor
          or hi3 parents or legal guardian reside
                                    district.W

          It is the opinion of this Dep%rtsent that the holding
l: elassee'for adults is not suoh % function of the public free
tQhoo1system of this State as to authorize expenditure of local
~~utenance publicylhool funds SOT said purpose. A3 stated by
honorable L. A.      30iai3,   Pi66   4

the Supreme Court.of Alabama in then--case
                                         of State Tax Cotis-
8i0n II.county Board of Eduoatioa or Jerrerson couatg, 179
southern 197,

                                      Within0r
                                            Of
                 *Operation ‘oi adult schools is who&
            ISt+tUtOryCUId Mt         the systen
            lic.eohools aerinea in section 260
                                                    pub-
                                                   ths      :
            Constltutlon.”
2 way of analo$y,our Constitution and Statutes, in. setting up
tii
  e public free school system and allowing the collection of
alocal maintenance tex for said public free schools,oontan-
plate that the bencflts of said publio free school system
should inure to students 02 public school age as defined by
the Legis!ature In Article 2902, supra.
          In this conneatlon your attention is called to Ar-
tiole 2904 of the F&vised Civil Statutes, whioh reads as Sol-
lam:
                  ‘“The trusteh   of schools shall have
            the power to admit pupils over and under
            scholastic age, either In or out of the
            district, on such term as they may deem
            .proper and just;   provided, -that in admit-
            .tlng.pupils over and under the scholastlo
            age, the schoo3.shall not be overcrowdea
            to the neglect and injury    of pupils vith-
             in the scholastic age. They mey suspend
             fxom the privileges of schools any pupil
            found guilty of incorrigible con&dot, but
             such suspension shall not extend beyond
             the current term of the school.n
          It $8 the opinionof this Department that the above
Quotsd ‘ktlcle looks to the allowing of pupils over and under
‘acholastlcage on ‘suoh terms as the trustees   of the school may
deem proper to, classes regularly  conducted for pupils of schol-
astio age as a part of the public free school system. Nowhere
does this ,%rtioleauthorize .the trustees   to establish and main-
tain classes for persons over tmanty-one years of age. Certatily
it does not give the trustees authority to spend money from the
local maintenanoe fund jMr.the establishment of such adult classes,
             Vihile it oonnot be denled that the establishment of
adult            is,a pio~rthwhile
        ~l~$sse's-                project, this Department fails to
Bonorable L.   A.   Woode, Page 5


tlnd any authority for the expenditure thereon ot local main-
tenanoe f und8.
                                         Yours very   truly




BG:RS




           . ATTORNEY GXNERAL 03 Q?XIS